Citation Nr: 1024199	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-40 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
anxiety disorder, and depression.  

2.  Entitlement to service connection for a back disability 
with sciatic pain, to include as due to exposure to Agent 
Orange. 

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to exposure to Agent Orange.  

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
due to exposure to Agent Orange.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which, in pertinent part, denied 
service connection for PTSD, anxiety and depression.  It is 
also on appeal from an October 2007 rating decision that 
denied service connection for peripheral neuropathy of the 
bilateral lower extremities, peripheral neuropathy of the 
bilateral upper extremities, and a back disability with 
sciatic pain.  It held that new and material evidence had not 
been received to reopen a claim for service connection for 
left ear hearing loss.  

The Veteran testified before the undersigned Veterans Law 
Judge during an April 2010 hearing.  A transcript of that 
hearing is in the claims file.  

The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD, anxiety disorder and 
depression, and whether new and material evidence has been 
received to reopen a claim for service connection for left 
ear hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disability with sciatic pain has not been shown by 
competent clinical evidence of record to be related to 
service, to include exposure to Agent Orange.

2.  The competent clinical evidence does not show that the 
Veteran has peripheral neuropathy of the bilateral lower 
extremities.

3.  The competent clinical evidence does not show that the 
Veteran has peripheral neuropathy of the bilateral upper 
extremities.


CONCLUSIONS OF LAW

1.  A back disability with sciatic pain was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by active service, and may 
not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by active service or a 
service-connected disability, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a July 2007 
letter sent to the appellant on that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in these matters.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The July 2007 letter also provided the 
criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available VA 
treatment records.  In March 2009, the RO determined that VA 
treatment records from 1969 to 1980, and 1984 to the present, 
were not available, and recounted the attempts made to locate 
them.  The Veteran has submitted private medical evidence and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

A VA examination and opinion with respect to the issues on 
appeal was conducted in April 2006.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate, as they are predicated on a 
reading of the Veteran's claims file and medical records, and 
the results of a physical examination.  The April 2006 VA 
examiner considered all of the pertinent evidence of record, 
to include the statements of the Veteran, and provided 
rationales for the opinions offered.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  Acute and subacute 
peripheral neuropathy are listed at 38 C.F.R. § 3.309(e).  
They must become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA (Secretary) has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In this case, the Veteran's service personnel records show 
that he had active military service in the Republic of 
Vietnam during the Vietnam Era and thus exposure to 
herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

A combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Back disability

The Veteran contends that he incurred a back disability with 
sciatica while on active duty as a result of standing for 
long periods of standing on concrete floors, or as a residual 
of exposure to Agent Orange.  He asserts that his separation 
examination was not very good.  He states that he has had 
back pain ever since active duty and sought treatment from a 
chiropractor within two years' of separation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability 
with sciatica.  

The Veteran indicated a history of recurrent back pain in a 
report of medical history completed in May 1967, at the time 
of his preinduction examination.  Physical examination at 
that time revealed the spine was normal.  The Veteran's 
service treatment records are negative for findings or 
diagnoses related to a back disability.  They show that he 
complained of back pain in August 1967 after hitting his back 
on a pole while going through parallel bars.  The report of 
the Veteran's July 1969 separation examination indicated a 
normal spine.  It identified no pertinent defect or 
diagnosis.  The Veteran denied all pertinent complaints on 
his July 1969 report of separation medical history.  

The report of an August 1980 VA Agent Orange protocol 
examination provides that the Veteran complained of low back 
pain of two or three years' duration.  He denied shooting 
pains in the legs and incontinence.  Subsequent VA treatment 
records dated through 1984 provide diagnoses of 
polyarthralgia.  A November 1984 VA progress note provides an 
assessment of polyarthralgia, mild, and relates that the 
Veteran's pain was probably related to strenuous physician 
work as a mail carrier.  

The report of an April 2006 VA examination provides that the 
examiner reviewed the Veteran's claims file and medical 
records.  The report sets forth the Veteran's inservice and 
postservice medical history, current complaints and the 
results of current physical and radiographic examination.  
The Veteran related being told about eight years earlier that 
he had sciatica, and being told in December 2005 that he had 
disk disease with some possible pressure on the nerve.  The 
pertinent back diagnoses included degenerative disc disease, 
recurrent lumbosacral strain with degenerative changes of the 
lumbar spine, chronic myofascial pain of the lumbopelvic 
musculature, and diminished sensation and muscle strength 
reflexes of the distal bilateral lower extremities consistent 
with radiculopathy, age indeterminate.  

The VA examiner stated that the Veteran's numbness of the 
hands and feet was not reminiscent of peripheral neuropathy 
on examination or by history.  The VA examiner said that the 
Veteran had chronic lumbosacral strain that was not service 
related.  The VA examiner also provided the medical opinion 
that the Veteran did not present with peripheral neuropathy, 
rather he had bilateral carpal tunnel syndrome and bilateral 
lower extremity findings consistent with radiculopathy 
involving the low lumbar roots.  The VA examiner also 
expressed the medical opinion that the Veteran's current 
lumbosacral strain, lumbar spondylosis with degenerative disc 
disease with radiculopathy were in part responsible for his 
sciatica, or rather the Veteran's neurogenic referred lower 
extremity pain.  At any rate, the current back and lower 
extremity condition was not related to the Veteran's minor 
low back contusion noted in his service treatment records.  
Lastly, the VA examiner stated that the Veteran's claimed 
bilateral leg condition was due to low lumbar radiculopathy 
and lumbopelvic myofascial pain.  

The April 2006 VA examination report is highly probative 
evidence against service connection for a back disability 
with sciatica.  It is based on current examination results 
and a review of the medical record.  It is supported by 
reference to the objective medical evidence of record, 
including the Veteran's actual service treatment records.  
This fact is particularly important, in the Board's judgment, 
as the reference makes for a more convincing rationale.  
There is no competent medical evidence to the contrary.  

The Veteran has not referred to any clinical evidence that 
would establish that his back disability with sciatic pain 
had its onset in service or is etiologically related to 
service or Agent Orange exposure.  

The Board is aware of the Veteran's own contentions that his 
back disability and sciatic pain are related to his active 
duty, including exposure to Agent Orange.  These contentions 
do not constitute medical evidence in support of his claim.  
The Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence that he incurred 
a back disability with sciatic pain during or as a result of 
his active duty, including exposure to Agent Orange.  

The Board is also aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran could observe 
continuity of symptoms of a back disorder and sciatic pain, 
his opinions are outweighed by his service medical records, 
post service medical records, and the lack of probative 
medical opinions in support of his claim.  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in 
and of itself, does not render the statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Simply stated, the Board finds that the service medical 
records (indicating one instance of back pain during service 
with no complaints, symptoms, findings or diagnoses of a back 
disability or sciatic pain at separation) and post-service 
medical records (including no probative medical evidence 
linking the Veteran's back disability with sciatic pain to 
service or exposure to Agent Orange during service, but 
including one probative negative opinion) outweigh the 
appellant's contentions.  The Board finds it relevant that, 
although the Veteran currently asserts that he has had back 
pain ever since service, he did not relate his back trouble 
to active duty when seeking medical treatment in the early 
1980's, before he submitted the current claim.  As such, the 
Board finds his assertions as to continuity of symptomatology 
in this regard to be less than credible.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Peripheral Neuropathy

Turning to the Veteran's claim for peripheral neuropathy, he 
asserts that he has peripheral neuropathy of the bilateral 
upper and lower extremities as a result of his back 
disability with sciatic pain or exposure to Agent Orange.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for peripheral 
neuropathy of the bilateral upper extremities and lower 
extremities.  

The Veteran's service treatment reports, and post-service VA 
medical records, are negative for clinical findings or 
diagnoses of peripheral neuropathy of any extremity.  The 
April 2006 VA examination did not result in a diagnosis of 
peripheral neuropathy.  The VA examiner stated that the 
Veteran's numbness of the hands and feet was not reminiscent 
of peripheral neuropathy on examination or by history.  The 
examiner stated the medical opinion that the Veteran did not 
present with peripheral neuropathy, rather he had bilateral 
carpal tunnel syndrome and bilateral lower extension findings 
consistent with radiculopathy involving the low lumbar roots.  
The VA examiner stated that the Veteran's current back and 
lower extremity condition was not related to the Veteran's 
minor low back contusion noted in his service treatment 
records.  

The April 2006 VA examination report is highly probative 
evidence that the Veteran does not have peripheral 
neuropathy.  It is based on current examination results and a 
review of the medical record.  It is supported by reference 
to the objective medical evidence of record and current 
examination results.  There is no competent medical evidence 
to the contrary.  

The Board recognizes the Veteran's assertions that he has 
peripheral neuropathy.  Lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau, supra; Buchanan, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As such, the Board notes that the Veteran 
is competent to provide testimony concerning factual matters 
of which he has first hand knowledge, such as symptoms.  
Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

As a layperson, however, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis.  See Bostain, supra, citing Espiritu, 
supra.  See also Routen, supra ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his own contentions do not constitute competent medical 
evidence that he has peripheral neuropathy.   

The Board does not doubt the Veteran's credibility as to his 
reported symptoms.  Nevertheless, the medical record before 
the Board, including VA treatment and examination reports, 
provides no clinical confirmation that he has peripheral 
neuropathy. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no clinical confirmation of peripheral 
neuropathy of the lower or upper extremities in this case, 
service connection must be denied.  

To the extent that the Veteran has asserted that he has 
peripheral neuropathy of the bilateral upper and lower 
extremities due to a back disability, as service connection 
has not been established for a back disability, secondary 
service connection may not be established in this regard.  38 
C.F.R. § 3.310 (2009)


ORDER

Service connection for a back disability with sciatic pain, 
to include as due to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as due to exposure to Agent 
Orange, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as due to exposure to Agent 
Orange, is denied.


REMAND

The Board observes that following the issuance of an April 
2009 supplemental statement of the case (SSOC) but prior to 
the RO's April 2010 certification of the appeal to the Board, 
new relevant evidence was submitted to the RO and added to 
the claims file.  This evidence consists of new VA treatment 
records dated in 2009, and an April 2010 VA audio examination 
report.  

These records are pertinent to the Veteran's claims for 
service connection for a psychiatric disability, and his 
application to reopen a claim for service connection for left 
ear hearing loss.  The VA treatment records dated in 2009 
reflect psychiatric treatment and diagnoses.  The April 2010 
VA audio examination shows left ear hearing loss, which is 
relevant because a March 2008 statement of the case denied 
service connection for left ear hearing loss on the merits in 
part because there was no evidence that he had left ear 
hearing loss.  

However, the RO has not considered this new evidence in 
relation to the current claims.  Because this evidence was 
received by the RO prior to the certification of this matter 
to the Board, 38 C.F.R. § 19.37(a) (2009) requires that the 
RO consider the evidence and prepare an SSOC under 38 C.F.R. 
§ 19.31(a) (2009).  In other words, the Board finds that it 
does not have jurisdiction to consider this matter until the 
RO issues a SSOC with respect to the additional evidence.  
Under these circumstances, the Board has no alternative but 
to remand these matters for RO consideration of the 
additional evidence received, in the first instance, and to 
issue an SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31(a), 19.37(a) (2009).

During the April 2010 hearing, the Veteran testified there 
were outstanding records of VA psychiatric treatment that 
were relevant to his claim for service connection for a 
psychiatric disability.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2009).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing the Veteran also testified that he had 
never provided VA a description of his claimed stressors.  
Thus, he should be provided and asked to complete a PTSD 
questionnaire so that VA may corroborate any alleged in-
service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all VA treatment and 
examination reports dated after March 
16, 2009, from the Minneapolis VA 
Medical Center (VAMC), and any other of 
the Veteran's medical records at any 
VAMC that are not already of record.

2.  Provide the Veteran a PTSD 
questionnaire, and an appropriate 
opportunity to respond.  Attempt to 
verify any claimed stressor for which 
the Veteran has provided sufficient 
information as to date and location.  
The RO must identify any claimed 
stressor deemed to have been verified.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of all current psychiatric 
disabilities.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The VA examiner may only 
consider stressor(s) deemed verified by 
VA in rendering a PTSD diagnosis.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disability is related to 
service.  A complete rationale must be 
provided for the opinion offered.  

4.  Then, readjudicate the appellant's 
claims considering all evidence 
received or secured since the April 
2009 SSOC.  If any benefit sought on 
appeal remains denied, provide the 
appellant and his representative an 
SSOC and an opportunity to respond.  
The case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


